UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7255


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DWIGHT NORMAN PERRY, a/k/a Bigga,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cr-00049-AW-1; 8:08-cv-03468-AW)


Submitted:    November 4, 2009              Decided:   November 17, 2009


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwight Norman Perry, Appellant Pro Se.    Bryan E. Foreman,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwight     Norman       Perry    seeks       to    appeal      the    district

court’s      order    denying        relief       on   his      28    U.S.C.A.       §     2255

(West Supp. 2009) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner      satisfies       this         standard       by     demonstrating            that

reasonable     jurists       would     find       that    any        assessment      of     the

constitutional       claims     by    the     district       court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Perry has

not   made     the    requisite       showing.           Accordingly,         we     deny    a

certificate     of     appealability          and      dismiss       the    appeal.          We

dispense      with    oral    argument        because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2